                                                                                          FILED
                                                                                 2018 Nov-16 PM 03:10
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION

CYNTHIA PALMER ORR,                    )
                                       )
             Plaintiff,                )
                                       )
      vs.                              )            7:18-cv-00088-LSC
                                       )
NANCY BERRYHILL,                       )
Commissioner of Social Security,       )
                                       )
             Defendant.                )

                          MEMORANDUM OF OPINION

      On October 24, 2018, the magistrate judge to whom this case was previously

assigned filed his report and recommendation, recommending that the

Commissioner of Social Security’s decision be affirmed. (Doc. 15.) This action was

then reassigned to the undersigned pursuant to the Court’s General Order of

Referral of Civil Matters to Magistrate Judges. (Doc. 16.) Plaintiff filed objections

to the report and recommendation (doc. 17) and Defendant responded to those

objections (doc. 18.)

      Having now carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the objections thereto, and

the response to those objections, the Court is of the opinion that the report is due
                                           1
to be and hereby is ADOPTED, and the recommendation is ACCEPTED.

Accordingly, the decision of the Commissioner is due to be affirmed. A separate

closing order will be entered.

      DONE and ORDERED on November 16, 2018.



                                           _____________________________
                                                  L. Scott Coogler
                                            United States District Judge
                                                                          160704




                                       2
